ORDER

PER CURIAM.
Richard Marcrum (Movant) appeals from the denial of his Rule 29.15 motion for post-conviction relief following an evi-dentiary hearing. The convictions sought to be vacated were for murder in the first degree and armed criminal action, for which Movant was sentenced to consecutive terms of life imprisonment without possibility of probation or parole and life imprisonment, respectively. We have reviewed the briefs of the parties and the record on appeal. The motion court’s ruling was based on findings and conclusions that are not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties with a memorandum solely for their use explaining the reasons for this decision. The motion court’s judgment is affirmed pursuant to Rule 84.16(b).